Case 2:21-cv-00230-JAD-BNW Document 1-2 Filed 02/11/21 Page 1 of 15




            Exhibit A
                              to
           Notice of Removal


                      Shamika Locklin
                                v.
                    Mandalay Bay, LLC




  Summons and Complaint – Mandalay Bay, LLC
                 Case 2:21-cv-00230-JAD-BNW Document 1-2 Filed 02/11/21 Page 2 of 15




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22599811
Notice of Service of Process                                                                            Date Processed: 01/22/2021

Primary Contact:           Service of Process
                           MGM Resorts International
                           6385 S Rainbow Blvd
                           Ste 500
                           Las Vegas, NV 89118-3201

Electronic copy provided to:                   Kelly Kichline
                                               Yvette Jauregui
                                               Tina Goddard
                                               Kathleen Tinnerello

Entity:                                       Mandalay Bay, LLC
                                              Entity ID Number 3214338
Entity Served:                                Mandalay Bay, LLC
Title of Action:                              Shamika Locklin vs. Mandalay Bay, LLC d/b/a Madalay Bay Resort and Casino
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Clark County District Court, NV
Case/Reference No:                            A-20-824536-C
Jurisdiction Served:                          Nevada
Date Served on CSC:                           01/22/2021
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           James P. Kemp
                                              702-258-1183

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
               Case 2:21-cv-00230-JAD-BNW11/10/2020
                                            Document7:49 1-2
                                                         PM Filed 02/11/21 Page 3 of 15



                                                     DISTRICT COURT
                                               CLARK COUNTY, NEVADA

SHAMIKA LOCKLIN,

                       Plaintiff,                          CASE NO: A-20-82453G-C
         vs.
                                                           Department 9
MANDALAY BAY, LLC, a domestic limited
liability company, d/b/a MANDALAY BAY                      SUMMONS
RESORT AND CASINO; DOES I-X; and ROE.

                        Defendants.

NOTICE! YOU HAVE BEEN SUED. TIIE COURT i\'IAY DECIDE AGr1INST YOU WITHOUT YOUR BEING HE.aRD
UNLESS YOU RESPOND XVITHIN 20 DAYS. READ THE INFORititATION BELOW.

TO THE DEFENDANT(S): A civil Coinplaint has 1~ii.:ti:i i: filoc'Wl ;13z. Plaintiff(s) against you for the relief set forth
in the Complaint.
                    ~ ANDA~   ILAY, LLC, a Domestic Corporation;                               ~

         If you intend to defend tlus lawsuit, Nvithin 20 days after this Summons is served on you, exclusive of the day of
         sei-vice, you must do the following:
         (a) File with the Clerk of this Court, whose address is shown below, a formal written response to the
         Complaint in accordance with the rules of the Court, Nvith the appropriate filing fee.
         (b) Serve a copy of your response upon the attorney whose name and address is shown below.

    2. Unless you respond, your default xvill be entered upon application of the Plaintiff(s) and this Court may enter a
       judgment against you for the relief demanded in the Complaint, wluch coWd result in the taking of money or
       property or other relief requested in the Complaint.

         If you intend to seek the advice of an attorney in this matter, you should do so promptly so that your
         response may be filed on time.

    4. The State of Nevada, its political subdivisions, agencies, officers, employees, board inembers, commission
        meinbers and legislators, each have 45 days after seivice of this Summons within which to file an answer or
        other responsive pleading to the Complaint.                       .. ~-
                                                                                   T
Submitted by:                                                        CL1✓Rk         i'           T.
                                                                         -~                  /!;~     ~~    11/12/2020
                                                                      By:     ~          ~:;,k : ~'
                                                                                                      ~-
J.P. KE1~ ', ESQ.                                                              D~~piitC;leik               Date
Nevada Bar No. 006375
                                                                                  Demond Pelmei'
VICTORIA L. NEAL, ESQ.
Nevada Bar No. 13382
KEMP & KEMP
7435 W. Azure Drive, Suite 110
Las Vegas, Nevada 89130
(702) 258-1183
Attorneys for Plaintiff

NOTE: kY/lien sei-vice is by publication, add a brief statement of the object of the action.
      See Rules of Civil Procedure 4(b).
              Case 2:21-cv-00230-JAD-BNW Document 1-2 Filed 02/11/21 Page 4 of 15


 STATE OF
                                    )ss:                                        AFFIDAVIT OF SERVICE
COUNTY OF                          )

                                 , being duly sworn, says: That at all times herein affiant was and is a citizen of the United
States, over 18 years of age, not a party to nor interested in the proceeding in wluch tlus affidavit is made. That affiant
received        copy(ies) of the Summons and Complaint,

on the                   day of                                    , 20        and served the same on the                  day of
                          , 20         by:

                                       (Affiant must complete the appropriate paragraph)

1.       Delivering and leaving a copy with the Defendant                                           at (state address)


2.       Serving the Defendant                                                by personally delivering and leaving a copy with
                                                 , a person of suitable age and discretion residitig at the Defendant's usual
         place of abode located at: (state address)

                                   (Use paragraph 3 for service upon ageat, completing A or B)

3.       Serving the Defendant                                                              by personally delivering and leaving a
         copy at (state address)


         a.   V(lith                                     as                               , an agent lawfully designated by
              statute to accept service of process;
         b.   With                                      , pursuaiit to NRS 14.020 as a person of suitable age and discretion
              at the above address, Nvliich address is the address of the resident agent as shown on the current certificate of
              designation filed with the Secretary of State.

4.       Personally depositing a copy in a inail box of the United States Post Office, enclosed in a sealed envelope, postage
         prepaid (Check appropriate method):

                                   Ordinary mail          I



                                   Certified mail, return receipt requested
                                   Registered mail, return receipt requested

         addressed to the Defendant                                                   at Defendant's last known address which is
         (state address)

COMPLETE ONE OF THE FOLLOWING:

(a)      If executed in tivs state, "I declare under penalty of perjury that the foregoing is true and correct."


                                                                                              Signature of person making service

(b)      If executed outside of this state, "I declare under penalty of perjury under the law of the State of Nevada that the
         foregoing is true and correct."

                                                                                              Signature of person making service
                Case 2:21-cv-00230-JAD-BNW Document 1-2 Filed 02/11/21 Page 5 of 15
                                                                                       Electronically Filed
                                                                                       11/10/2020 7:37 PM
                                                                                       Steven D. Grierson
                                                                                       CLER OF THE CO

           ll    JAMES P. KEMP, ESQ.                                                                   ,00
                                                                                           4ZD
                 Nevada Bar No.: 6375
           2
                 VICTORIA L. NEAL, ESQ.
                 Nevada Bar No.: 13382
           3
                 KEMP & KEMP                                                       CASE NO: A-20-824536-C
           4     7435 W. Azure Drive, Suite 110                                              Department c,
                 Las Vegas, NV 89130
            5    702-258-1183 ph /702-258-6983 fax
                 jp@kemp-attorneys.com
            6
                 vneal@kemp-attorneys.com
            7
                 Attorneys for Plaintiff
            8    Shamika Locklin

            9                                           DISTRICT COURT

           10                                     CLARK COUNTY, NEVADA
                                                           ~**
           11

           12     SHAMIKA LOCKLIN,                                   Case No.:

     ; 13                                                            Dept. No.:
     ~
                                           Plaintiff,
   s=~            vs.
       14                                                                         COMPLAINT
^~~~ w     15
    W
~?j~°z.           MANDALAY BAY, LLC, a domestic limited
   d ~                                                                    JURY TRIAL DEMANDED
           16     liability company, d/b/a MANDALAY BAY
      ~           RESORT AND CASINO; DOES I-X; and
r~F3~N
  dv v N   17     ROE.                                               Arbitration Exemption: action seeking
                                                                       equitable or extraordinary relief.
      F    18                              Defendant(s).
           19

           20
                        COMES NOW SHAMIKA LOCKLIN, by and through her counsel, James P. Kemp, Esq.,
           21
                  and Victoria L. Neal, Esq., of KEMP & KEMP, ATTORNEYS AT LAW, and states and alleges
           22
                  causes of action against the Defendants as follows:
           23

           24                                      JURISDICTION ALLEGATIONS

           25           1. This is a civil action for damages brought by SHAMIK.A LOCKLIN (herein "Plaintiff')
           26     against his employers, MANDALAY BAY, LLC, d/b/a MANDALAY BAY RESORT AND
           27
                  CASINO (herein Defendant) and BELLAGIO, LLC for its 1) discrimination in violation of the
           28

                                                                 1
                 Case 2:21-cv-00230-JAD-BNW Document 1-2 Filed 02/11/21 Page 6 of 15




            11   I Americans With Disabilities Act of 1990 (herein "ADAAA") as amended in January 2009, 42
           2      U.S.C.A § 12101 et seq.; and, 2) discrimination based on disability in violation of Nevada Revised
           3
                  Statute 613.330 et seq.
           4
                         2. On or about November 13, 2019, Plaintiff filed an unperfected Charge with the Nevada
           5
                  Equal Rights Commission (herein "NERC") for discrimination based on disability.
           6

            7            3. On or about February 11, 2020, Plaintiff signed the formal "Charge of Discrimination"

            8     being the Charge Numbers 0211-20-0099L (FEPA) and 3413-2020-00203 (EEOC).

            9            4. On August 13, 2020, Plaintiff was issued a"Notice of Right to Sue." Plaintiff received
           10     that notice approximately three business days later.
           11
                         5. Plaintiff is filing this suit within the requisite 90 days of receipt of that Notice.
           12
                         6. Plaintiff has fully complied with all prerequisites under the Americans With Disabilities
      ; 13
      a
      ~
                  Act of 1990 (herein "ADA") as amended in January 2009,42 U.S.C.A § 12101 et seq., and Nevada
a 3 ~aN 14

           15      state statutes to pursue these claims in this Court.
o~i+Qz•
~o         16             7. Plaintiff timely files all claims.
 aviv.N
       N 17              8. The claims are in excess of $15,000.
     Qa~
     ~
       d
       F 18
                                                                    PARTIES
           19

           20             9. Plaintiff is a resident of Clark County, Nevada and was at all relevant times mentioned

           21      herein an employee at Defendant's place of business in Clark County, Nevada.
           22             10.Defendant is a Nevada Limited Liability Corporation. It has continuous and ongoing
           23
                   business operations in the state of Nevada and Clark County, engages in an industry affecting
           24
                   commerce, and employed more than 500 employees in the two calendar years preceding the events
           25
                   in question.
           26

           27

           28

                                                                     2
                Case 2:21-cv-00230-JAD-BNW Document 1-2 Filed 02/11/21 Page 7 of 15




           1            11. Defendant is an employer for purposes of the American with Disabilities Act of 1991 as
           2     amended in January 2009.
           3
                        12. Defendant, as a fictional business entity, can only operate by and through its
           4
                 agents, directors, officers, managers, supervisors, and employees. Therefore, wherever the
           5
                 identifying word Defendant is used in relationship to Defendant, it encompasses actions by and
           6

           7     through its agents, directors, officers, managers, supervisors, and employees.

            8           13. Plaintiff is unaware of the true names and capacities whether individuals, corporations,

            9 I associates, or otherwise of Defendants DOE INDIVIDUALS I through X and ROE BUSINESS

           10    ENTITIES I through X, inclusive, and therefore sues these Defendants by such fictitious names.
           11
                  Plaintiff is informed and believes and thereupon alleges that the Defendants, and each of them, are in
           12
                 some manner responsible and liable for the acts and damages alleged in this Complaint.
     ; 13
     a
p
   s=~                  14.Unless otherwise by way of right, Plaintiff will seek leave of this Court to amend this
     aN
     ""    14
~d'=ao
  av Q ~
     Ww    15     Complaint to allege the true names and capacities of the DOE INDIVIDUAL and ROE
   d z•
           16     CORPORATION Defendants when the true names of the DOE INDIVIDUAL and ROE
~F3~~
 d v n N 17
   *a~
   r              CORPORATION Defendants are ascertained.
      F 18
                                                   FACTS COMMON TO ALL CLAIMS

           20
                         15.Plaintiff has been employed by Defendant since approximately February 6, 2008 as a
           21
                  Guest Room Attendant. Plaintiff was qualified for her position with or without a reasonable
           22
                  accommodation.
           23
                         16.On or about November 18, 2018, Plaintiff sustained an industrial injury. Defendant
           24

           25     administers its own workers' compensation and was aware of Plaintiff's disabilities. Plaintiff has a

           26     record of having a disability.
           27

           28

                                                                   3
                 Case 2:21-cv-00230-JAD-BNW Document 1-2 Filed 02/11/21 Page 8 of 15




            1            17. On or about September 30, 2019, Plaintiff was determined to have reached maximum

            2     medical improvement and was released to work with restricted/modified duties to include avoiding
            3
                  standing and walking for more than two hours per shift, avoid bending more than seven times per
            4
                  hour, and avoid lifting more than ten (10) pounds.
            5
            6            18. Given Plaintiff's permanent restrictions, she has a disability within the meaning of the

            7     ADAAA's definition because she was substantially limited in major life activities including

            8     standing, walking, and lifting. As such, Plaintiff belongs to a protected class.

            9            19. Plaintiff inet with Employee Relations Partner Roxana Sanchez met in August 2019 to
            10    discuss her medical restrictions and return to fulltime work. Sanchez provided Plaintiff with ADA
            11
                  paperwork that Defendant required Plaintiff and her physician to fill out. The ADA paperwork was
            12
                  completed and returned to Defendant.
       ;    13
       a
     s=°
       ~                 20. In Plaintiffls ADA paperwork she requested a reasonable accommodation of lifting,
            14
~avQ~
            15    carrying, and pushing and no constant walking, among others. Plaintiff also requested reassignment

            16    as a reasonable accommodation.

 Q   ~na~
       a=   17           21. Plaintiff seeking a reasonable accommodation was protected activity and is the exercise
       d
       F    18    and enjoyment of an expressed right granted under and protected by the ADAAA.
            19
                         22.On September 18, 2019, Defendant denied Plaintiff's request for a reasonable
            20
                   accommodation stating because she was on light duty for the industrial injury, she did not qualify for
            21
                   an ADAAA accommodation at that time.
            22
            23           23. On or about September 30, 2019, Plaintiff's restrictions were confirmed as permanent.

            24     Instead of engaging in an individualized assessment and an interactive process at that time to
            25     determine if a reasonable accommodation existed, Defendant unilaterally determined there were no
            26
                   reasonable accommodations and, on or about November 25, 2019, Defendant gave Plaintiff an
            27

            28


                                                                    4
                 Case 2:21-cv-00230-JAD-BNW Document 1-2 Filed 02/11/21 Page 9 of 15




            1     "Option to Accept Offer" letter that contained two options: 1) a 30-day leave of absence during

            2     which time she was "invited" to compete for other jobs; or, 2) terminate her job, health benefits, and
            3
                  other benefits of employment.
            4
                             24. Option #1 informed Plaintiff that if she was interested in another position with Defendant,
            5
            6     she was invited to apply for positions that appear on its public website.

            7                25. Such an offer that "invites" an employee to apply and compete for a different job is not

             g     an offer of a reasonable accommodation under the Americans With Disabilities Act as amended.

             9     Defendant violated the ADAAA.
            10               26. Option #2 informed Plaintiff that is she terminated her employment she could accept
            11
                   vocational rehabilitation offered through workers' compensation. Defendant was clearly threatening
            12
                   Plaintiff that if she did not give up her rights under the ADAAA she would not be entitled to her
       ;    13
       a
    s=~            benefits under workers' compensation.
P6, 3       14
    Q'=a=
            15               27. Defendant's policy underlying Option #2 constitutes interference with Plaintiffl s
     z:
064~~~~     16     expressed statutory rights under the ADAAA including the right to a reasonable accommodation by

    ^ d=
  a ~a      17     limiting her right to invoke ADAAA protections. Defendant's, actions had a clear discriminatory
       "
       F    18
                   effect.
            19
                             28. Plaintiff suffered a distinct and palpable injury as a result of Defendants' interference with
            20
                   her rights under the ADAAA. Brown v. City of Tucson, 336 F.3d 1181,1193 (9th Cir. 2003) (For an
            21
                   ADA interference claim the plaintiff must "demonstrate that she has suffered a`distinct and palpable
            22
            23     injury' as a result of the threat. That injury could consist of either the giving up of her ADA rights,

            24     or some other injury which resulted from her refusal to give up her rights, or from the threat itself.").
            25

            26

            27

            28

                                                                         5
                   Case 2:21-cv-00230-JAD-BNW Document 1-2 Filed 02/11/21 Page 10 of 15


 .                                                              ~

              1            29. Workers' compensation vocational rehabilitation is not an offer of a reasonable

              2      accommodation under the Americans With Disabilities Act as amended. Defendant violated the
              3
                     ADAAA.
              4
                           30. Plaintiff selected Option #1 on or about November 25, 2019.
              5
                           31. Plaintiff applied for job after job through the web address provided by Defendant.
              6
              7      Defendant did not assist Plaintiff in any meaningful respect other than providing Plaintiff with a

              8      printed list of the jobs on the website.

              9             32. On or about December 29, 2019, Plaintiff secured an interview for a position as a cage
              10     cashier. The interviewer, Ms. Davis (herein "Davis), was willing to provide Plaintiff the customary
              11
                     training required for the position. Plaintiff disclosed her limitations to which Davis promptly
              12
                     informed Plaintiff that she would not be qualified because she could not stand for an entire shift.
          ;   13
      e                     33. On or about December 30, 2019, Plaintiff had a meeting with HR Business Partner Dana
              14

              15     Graham (herein "Graham"). During that meeting Plaintiff informed Graham of the two interviews
     ~ ~Ww
o~ ~+QZ•
              16     she was able to secure and the outcomes. Plaintiff told Graham about the cashier position, that Davis
     F3~'N
              17     was willing to provide Plaintiff the customary training, but because Plaintiff could not stand the
          E   18
                     entire shift, Davis told her she was not qualified.
              19
                            34. Plaintiff asked if Graham could intercede on her behalf and speak with Davis about a
              20
                     reasonable accommodation such as a chair that would allow her to occasionally sit and which would
              21
                     allow her to do the essential functions of the cashier job. Graham was not sure that she could do that
              22
              23     as she had never been asked for an accommodation on behalf of an employee applying for another

              24     position. Graham also told Plaintiff she would probably need new ADA paperwork as Defendant
              25     had stopped the process in September. Graham indicated she would investigate and get back to
              26
                     Plaintiff. Graham never contacted Plaintiff about her requested accommodation. Defendant failed to
              27

              28

                                                                       6
                    Case 2:21-cv-00230-JAD-BNW Document 1-2 Filed 02/11/21 Page 11 of 15




               1      engage in good faith in the mandatory interactive process calculated to develop a reasonable
               2
                      accommodation for Plaintiff.
               3
                            35. Plaintiff also informed Graham of a position for which she applied as a Status Board
               4
                      Operator at Defendant's sister property Bellagio. Graham flatly refused to assist Plaintiff in seeking
               5
                      jobs at Defendant's sister properties. Defendant failed to engage in good faith in the mandatory
               6

               7
                      interactive process calculated to develop a reasonable accommodation for Plaintiff.

                8           36. When Plaintiff asked Graham about customary training for the positions for which she

                9     applied, but was denied even an interview, Graham told Plaintiff if she wanted training, she had to
               10     select Option Q. Defendant failed to engage in good faith in the mandatory interactive process
               11
                      calculated to develop a reasonable accommodation for Plaintiff.
               12
                             37. In or about February 2020, Defendant contacted Plaintiff about a"job." The job was for
     ; 13
     ~
   s=~                an on-call position working one or maybe two days as a Status Board Operator making over $3.00
       14
  d•       N

               15     less per hour than Plaintiff was previously making. Having no choice, Plaintiff accepted the position.
o~ iQz•
     d ~
~ o~~~         16     In accepting the position, Plaintiff also lost all her seniority. Defendant's disadvantageous transfer,
~F3~N
               17     reassignment and/or demotion of Plaintiff was an adverse employment action because of disability.
  r*a~
           F 18
                             38. Defendant's disadvantageous transfer, reassignment and/or demotion of Plaintiff was not a
       .       19
                      reasonable accommodation.
               20
               21                                       FIRST CAUSE OF ACTION:
                                                    DISCRIMINATION IN VIOLATION
               22                              OF THE AMERICANS WITH DISABILITIES ACT
                                                     (FAILURE TO ACCOMMODATE)
               23
               24            39. Plaintiff repeats and realleges each and every pertinent allegation contained in and every

               25     other pertinent paragraph contained in this Complaint, as if set forth fully herein, and incorporates
               26     the same by reference.
               27
               28

                                                                        7
                Case 2:21-cv-00230-JAD-BNW Document 1-2 Filed 02/11/21 Page 12 of 15




           1            40. Defendant is liable to Plaintiff for violating her rights under the Americans With
           2      Disabilities Act.
           3
                        41. As more fully detailed above, Plaintiff is a person with a disability pursuant to the
            4
                  Americans with Disabilities Act of 1990, as amended in January 2009, having a disability(ies) which
            5
                  substantially limits one or more major life activity including standing, walking, and lifting.
            6

            7            42. As more fully detailed above, Plaintiff has a record of having a disability.

            8            43. As more fully detailed above, Plaintiff was qualified for her job and was capable of

            9     performing the essential functions of her job with or without a reasonable accommodation.
           10            44. As more fully detailed above, Defendant failed to engage in good faith in the mandatory
           11
                  interactive process calculated to develop a reasonable accommodation for Plaintiff.
           12
                         45. As more fully detailed above, Plaintiff suffered an adverse employment action by
      ; 13
      a
                  Defendant's disadvantageous transfer, assignment and/or demotion of Plaintiff to the on call
a 3 ~aN 14
~ave~             position.
   ww 15
   z.
   v   ~
           16            46. Defendant's acts constituted discrimination against Plaintiff with respect to her

~d~do 17          compensation, terms, conditions, or privileges of employment in violation of the Americans with
       F 18
                  Disabilities Act as amended in January 2009.
           19
                         47. Plaintiff suffered emotional distress, humiliation, and mental anguish.
           20
                         48. Plaintiff suffered both economic and general non-economic damages as a direct and
           21
                  proximate result of Defendants' violation of the federal law.
           22

           23            49. Plaintiff has been required to hire an attorney and expend attorneys' fees and incur costs

           24 I I to pursue and protect her legal rights by this action.

           25

           26

           27

           R-A
               Case 2:21-cv-00230-JAD-BNW Document 1-2 Filed 02/11/21 Page 13 of 15




          1            50. Defendant's actions were taken with willful, wanton and reckless disregard of Plaintiff's
          2
                 rights under federal law. Plaintiff should be awarded Punitive and Exemplary damages against
          3
                 Defendant to make an example of Defendant and to deter future conduct of this nature.
          4
                                                 SECOND CAUSE OF ACTION:
           5                                    INTERFERENCE IN VIOLATION
                                          OF THE AMERICANS WITH DISABILITIES ACT
          6

          7
                       51. Plaintiff repeats and realleges each and every pertinent allegation contained in and every

           8     other pertinent paragraph contained in this Complaint, as if set forth fully herein, and incorporates

           9     the same by reference.
          10           52. Defendant is liable to Plaintiff for violating her rights under the ADAAA.
          11
                       53. As more fully detailed herein, Plaintiff was engaged in statutorily protected activity under
          12
                 the ADAAA by requesting a reasonable accommodation on more than one occasion.
     ; 13
     a
   sg~                 54. As more fully detailed herein, Plaintiff was engaged in the exercise of her rights
   ~~     14

          15     guaranteed under the ADAAA by requesting a reasonable accommodation on more than one
o?~aQz.
   d ~
~o~~~     16     occasion.
~Na~N
  Qae 17                55. As more fully detailed herein, Plaintiff was subjected to interference, coercion or threats
  r
        F 18
                 in relation to the exercise or enjoyment of her statutorily protected rights under the ADAAA.
          19
                        56. As more fully detailed herein, Plaintiff suffered a distinct and palpable injury including,
          20
                 among other, directly causing her to lose wages because she was placed on an involuntary leave of
          21
                 absence.
          22

          23            57. Plaintiff suffered emotional distress, humiliation, and mental anguish.

          24            58. Plaintiff suffered both economic and general, non-economic damages as a direct and
          25     proximate result of Defendant's violation of federal law.
          26

          27
          28

                                                                  E
                 Case 2:21-cv-00230-JAD-BNW Document 1-2 Filed 02/11/21 Page 14 of 15




            1             59. Plaintiff has been required to hire an attorney and expend attorney's fees and incur costs
            2      to pursue and protect his legal rights in this action.
            3
                          60. Defendant's actions were taken with willful, wanton and reckless disregard of Plaintiff's
            4
                   rights under federal law. Plaintiff should be awarded Punitive and Exemplary damages against
            5
                   Defendant to make an example of Defendant to deter future conduct of this nature.
            6

             7
                                                 THIRD CAUSE OF ACTION:
                                           DISCRIMINATION BASED ON DISABILITY
             8                  IN VIOLATION OF NEVADA STATE LAW (NEV. REV. STAT. § 613.330)

             9            61. Plaintiff repeats and realleges each and every pertinent allegation contained in and every
            10     other pertinent paragraph contained in this Complaint, as if set forth fully herein, and incorporates
            11
                   the same by reference.
            12
                          62.Nev. Rev. Stat. § 613.330 is analyzed under the same framework as Title VII
        ; 13
        a
   s=~             claim. See Pope v. Motel 6, 114 P.3d 277, 280 (Nev. 2005); see also Hansen v. Robinson Nev.
a 3 wR,   14
       N


     >w     15     Mining Co., 668 F. App'x. 257, 257 n.l (9th Cir. 2016) ("A discrimination claim under Nevada
o~~+Qz•
   d
~M     ~    16     Revised Statute § 613.330 is analyzed under federal antidiscrimination law.")
       tn

        17
  d ~ ~ N
   e~e                    63. Defendant violated NRS 613.330 by discriminating against Plaintiff as set forth herein.
   r-a~
       v
       F    18
                                                 DEMAND FOR JUDGMENT FOR RELIEF
            19

            20
                          WHEREFORE, Plaintiff expressly reserves the right to amend her Complaint at or before
            21
                   the time of trial of the action herein to include all items of damages not yet ascertained, and
            22
                   demands all applicable relief including, but not limited to:
            23
                          A. All applicable relief provided for provided for by the Americans With Disabilities Act of
            24

            25     1990 as amended in January 2009, and Nevada common law including, but not limited, to the

            26     following:
            27                1.      Money damages in excess of $15,000.00;
            28

                                                                     10
                 Case 2:21-cv-00230-JAD-BNW Document 1-2 Filed 02/11/21 Page 15 of 15




            1                2.      Economic damages including, but not limited to, lost wages and benefits of

            2      employment, incidental and consequential damages;
            3
                             3.      General damages including emotional distress and general economic harm;
            4
                             4.      Nominal damages;
            5
                             5.      Punitive and/or Exemplary damages to deter Defendant from future malicious,
            6

            7      fraudulent, and oppressive conduct of a similar nature;

            8                6.      Pre judgment and post judgment interest on the amounts awarded              at the

             9     prevailing legal rate;
            10                7.     Equitable, extraordinary and/or injunctive relief;
            11
                             8.      For an additional amount to account for any increased taxes Plaintiffmay be called
            12
                   upon to pay in relation to any award made herein;
        ; 13
        ~
                              9.      Reasonable attorneys' fees, reasonable expert witness fees, and other costs of the
    -~"     14
'~a m'Co
            15     action pursuant to federal and state statute, agreement, or court rule;
    d
            16            B. A trial by jury on all issues that may be tried to a jury; and/or
       ~
  atn~ao
      0N 17
    ~                     C. For such other and further relief as the Court may deem just and proper.
        F   18
                          Dated this l Oth day of November 2020.
            19
                                                                             /s/ Victoria L. Neal
            20
                                                                          JAMES P. KEMP, ESQ.
            21                                                            Nevada Bar No.: 6375
                                                                          VICTORIA L. NEAL, ESQ.
            22                                                            Nevada Bar No.: 13382
                                                                          KEMP & KEMP
            23
                                                                          7435 W. Azure Drive, Suite 110
            24                                                            Las Vegas, NV 89130

            25                                                            Attorneys for Plaintiff
                                                                          Shamika Locklin
            26

            27

            28

                                                                    11
